DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 7-8 remain withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dilger et al. (US 6345234 B1, hereinafter Dilger) in view of Webster (US 20190137449 A1).
As to claim 1, Dilger teaches a gas sensor, comprising: 
a first detection element (being a first QCM gas sensor 210 with a first polymer coating for detecting a first gas – col. 11 lines 40-50) which has a first oscillator of a prescribed structure (disk-shaped QCM 210 – fig. 7 and col. 11 lines 20-40) having an initial resonance frequency (9 Mhz – col. 10 lines 14-22 and col. 15 lines 4-6) as well as a first adsorption film (first polymer coating for detecting a first gas – col. 11 lines 40-50) provided on the first oscillator to adsorb a first gas, wherein a resonance frequency of the first oscillator changes according to an adsorption of the first gas (col. 10 lines 34-65); 
a second detection element 284 which has a second oscillator of the prescribed structure (col. 12 lines 15-21 teach that the second detection element is similar in structure to QCM gas sensor 210, but with a hydrophilic coating for adsorbing water vapor) as well as a second adsorption film (hydrophilic coating as described above) provided on the second oscillator to adsorb moisture content in the gas, wherein a resonance frequency of the second oscillator changes according to an adsorption of the moisture (col. 12 lines 15-23); and 
a third detection element 282 which has a third oscillator of the prescribed structure (the paragraph bridging cols. 11-12 teaches that the third detection element is constructed similarly to QCM gas sensor 210, except without a polymer coating so that 
Dilger does not teach wherein the second and third detection elements have the same initial resonance frequency as the first detection element.
Webster teaches a sensing device comprising a sensor array with multiple resonant detection elements, each driven at the same initial resonant frequency (¶15 teaches wherein the detection elements are configured to detect based on changes in their resonant frequencies; ¶59 teaches wherein the detection elements in the array are driven at the same initial frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Dilger such that the detection elements in the array are driven at the same initial resonance frequency, as taught by Webster so as to minimize the complexity of the design and operation of the device since each sensor has the same initial resonance frequency.

As to claim 2, Dilger teaches a fourth detection element (being a second QCM gas sensor 210 with a second polymer coating for detecting a second gas – col. 11 lines 40-50) which has a fourth oscillator of the prescribed structure (the first and fourth detection elements have the same structure, i.e. sensor 210, albeit with different polymer coatings for detecting different gases) having the resonance frequency (9 Mhz – col. 10 lines 14-22 and col. 15 lines 4-6) as well as a third adsorption film (being the second polymer coating described above) provided on the fourth oscillator to adsorb a second gas different from the first gas, wherein a resonance frequency of the fourth 

As to claim 9, Dilger teaches wherein the first, second, and third oscillators each have a disc shape (as discussed in the rejection of claim 1, the second and third oscillators are constructed similarly to the first oscillator shown in fig. 7 with a disc shape).
Dilger teaches all the limitations of claim 9, with the possible exception wherein the first, second and third oscillators have a same diameter and a same thickness.
However, a claimed device wherein the first, second and third oscillators have the same diameter and thickness would not perform differently than the prior art device. The first oscillator would still be used for gas detection, the second would still be used for humidity detection and the third would still be used for temperature detection. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Dilger as modified such that the first, second and third oscillators have the same diameter and thickness since such a modification would be a mere change in the relative dimensions of the oscillators for the predictable result that gas is still successfully and accurately detected.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dilger in view of Webster as applied to claim 1 above and further in view of Matsuno et al. (JP 07174673 A, hereinafter Matsuno).
As to claim 3, Dilger as modified teaches the limitations of the claim except for a computing unit which corrects a change in the resonance frequency of the first detection element based on a change in the resonance frequency of the second detection element and a change in the resonance frequency of the third detection element.  
Matsuno teaches a sensing device comprising a first detection element 5 (gas sensor), a second detection element 7 (humidity sensor) and a third detection element 6 (temperature sensor), and 
a computing unit 8-11 which corrects an output of the first detection element based on a change in the output of the second detection element 7 and a change in the output of the third detection element 6 (see ¶27-33 for a description of how the outputs of the second and third detection elements are used to mathematically remove the effects of temperature and humidity from the output of the first detection element; fig. 1 shows that the effects of temperature and humidity are removed directly from the output result from the first detection element 5 by using a subtraction circuit 11; when Matsuno’s teachings are applied to Dilger as modified, the outputs of Dilger’s second and third elements will be used to subtract the effects of temperature and humidity from the first detection element’s output result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Dilger to have a 

As to claim 4, Dilger as modified teaches wherein the computing unit (as taught by Matsuno) corrects a change in the resonance frequency of a fourth detection element (being a second QCM gas sensor 210 with a second polymer coating for detecting a second gas – col. 11 lines 40-50 of Dilger) based on a change in the resonance frequency of the second detection element 284 (humidity sensor of Dilger) and a change in the resonance frequency of the third detection element 282 (temperature sensor of Dilger), said fourth detection element having a fourth oscillator of the prescribed structure (the first and fourth detection elements have the same structure, i.e. sensor 210 of Dilger, albeit with different polymer coatings for detecting different gases) having the resonance frequency (9 Mhz – col. 10 lines 14-22 and col. 15 lines 4-6 of Dilger) as well as a third adsorption film (being the second polymer coating described above) -2-provided on the fourth oscillator to adsorb a second gas different from the first gas, wherein a resonance frequency of the fourth oscillator changes according to an adsorption of the second gas (the fourth detection element works the same way as the first detection element, but for detecting the second gas).  
  
5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dilger in view of Webster and Matsuno as applied to claim 3 above and further in view of Yallup (WO 8903527 A1).
As to claim 5, Dilger as modified teaches wherein the computing unit (comprising at least elements 8-11 of Matsuno) corrects a change in the resonance frequency of the first detection element (first gas sensor 210 of Dilger) based on the change in the resonance frequency of the third detection element 282 (Dilger).
Dilger as modified does not teach wherein the computing unit corrects a change in the resonance frequency of the second detection element (humidity sensor) based on a change in the resonance frequency of the third detection element (temperature sensor), and then corrects a change in the resonance frequency of the first detection element (gas sensor) based on the aforementioned correction result and the change in the resonance frequency of the third detection element (it is noted that the claim is interpreted as reciting the computing unit performing the corrections in the order of first correcting the detection of the second detection element and then correcting the detection of the first detection element based on the first correction and the measurement of the third detection element; thus, Dilger as modified does not teach this recited sequence of corrections).
Regarding the limitations “wherein the computing unit corrects a change in the resonance frequency of the second detection element based on a change in the resonance frequency of the third detection element,”
Yallup teaches a humidity sensing device 10 (abstract) with a computing unit (shown in fig. 1) that corrects a measurement from a second detection element 12, 18, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Dilger as modified such that the computing unit corrects a measurement from the second detection element based on a temperature measurement from a third detection element, as taught by Yallup, to avoid the effects from changes in temperature (pg. 10 lines 14-21 of Yallup).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dilger in view of Webster as applied to claim 1 above and further in view of Takagi et al. (US 5607236 A, hereinafter Takagi).
As to claim 6, Dilger as modified teaches wherein: the first oscillator and second oscillator are each constituted by an AT-cut quartz plate (in Dilger, col. 12 lines 11-31 teach that the QCM humidity sensor 284 having the second oscillator has similar construction to the QCM gas sensor, and fig. 7 and col. 10 lines 14-25 teach that the QCM gas sensor 210 is formed with an AT-cut quartz plate; therefore, the first oscillator and second oscillator are each constituted by an AT-cut quartz plate); and 
the third oscillator (of sensor 282 in Dilger) is constituted by a quartz plate (the paragraph bridging cols. 11-12 teaches that the third oscillators is made of a quartz crystal and fig. 7 shows that it is a plate) whose resonance frequency changes as a function of temperature change (as previously discussed in the rejection of claim 1).  
Dilger as modified does not teach that the function is linear.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Dilger as modified such that the function is linear as taught by Takagi since such a modification would be a simple substitution of one function for another for the predictable result that temperature is still successfully detected.
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/R.C.P./Examiner, Art Unit 2853                                

/JILL E CULLER/Primary Examiner, Art Unit 2853